         Case 3:16-cv-02954-LB Document 336 Filed 07/11/19 Page 1 of 4




 1 KIEVE LAW OFFICES
     Loren Kieve (56280)
 2   2655 Steiner Street
   San Francisco, California 94115-1141
 3 (415) 364-0060
   lk@kievelaw.com
 4
   Stephen D. Susman (pro hac vice)
 5 SUSMAN GODFREY LLP
   1000 Louisiana, Suite 5100
 6 Houston, TX 77002-5096
   (713) 651-9366
 7 Fax: (713) 654-6670
   ssusman@susmangodfrey.com
 8
   Meng Xi (280099)
 9 SUSMAN GODFREY L.L.P.
   1900 Avenue of the Stars, Suite 1400
10 Los Angeles, California 90067
   (310) 789-3100
11 mxi@susmangodfrey.com

12 Counsel for Plaintiff
   Grouse River Outfitters, Ltd.
13

14                            UNITED STATES DISTRICT COURT FOR THE

15                               NORTHERN DISTRICT OF CALIFORNIA

16                                         San Francisco Division

17 GROUSE RIVER OUTFITTERS, LTD
   ,                                                         CASE NO. 16-CV-02954 LB
18
             Plaintiff,                                  GROUSE RIVER JURY INSTRUCTION
19                                                       CONFERENCE SUBMISSION
       vs.
20
   ORACLE CORP.,
21
             Defendant.
22

23

24
            To assist the Court and shorten the jury instruction conference tomorrow, Grouse River
25
     Outfitters, Ltd. respectfully submits its position on one outstanding issue and clarification of
26
     others that are no longer in issue.
27

28
           Case 3:16-cv-02954-LB Document 336 Filed 07/11/19 Page 2 of 4




 1 Corporate Knowledge:

 2           The Court’s proposed charge on “Corporate Collective Knowledge,” Dkt. 299 at 8:10, does

 3 not state the law in California. Grouse River is not aware that this charge has ever been given. The

 4 charge is taken from language in a decision applying federal securities law and its sui generis

 5 definition, as determined by the federal courts, of “scienter” under the federal securities laws.

 6            No California court has adopted it, and Oracle Corp. has not been able to provide the

 7 Court with a California case, or even a federal case applying California law, to support it.

 8             As Grouse River’s brief on proposed jury instructions has shown, Dkt. 240 at 5, the

 9 applicable California law is exactly the opposite. Grouse River proposes and requests that the

10 Court provide the jury with either of the two following instructions.

11           Alternative A:

12           Knowledge that a corporation’s employee receives or has in mind when acting in the

13 course of his or her employment is in law the knowledge of the corporation, if such knowledge

14 concerns a matter within the scope of the employee’s duties.

15           AUTHORITY: FMC Corp. v. Plaisted & Companies, 61 Cal. App. 4th 1132, 1212, 72 Cal.

16           Rptr. 2d 467, 517 (1998), as modified on denial of reh’g (Mar. 27, 1998), and disapproved

17           of on other grounds by State of California v. Cont’l Ins. Co., 55 Cal. 4th 186, 281 P.3d

18           1000 (2012); see also United States v. Pac. Gas & Elec. Co., No. 14-CR-00175-TEH, 2015

19           WL 9460313, at *3 (N.D. Cal. Dec. 23, 2015); Restatement (Third) of Agency § 5.03 (Am.

20           Law Inst. 2006).

21          Alternative B:

22           Knowledge of any NetSuite employee is knowledge of NetSuite. In other words, if a

23 NetSuite employee knew something, then NetSuite is deemed to also have that knowledge.

24           AUTHORITY: Sanfran Co. v. Rees Blow Pipe Mfg. Co., 168 Cal. App. 2d 191, 205, 335

25           P.2d 995, 1004 (1959) (“knowledge by any agent of the corporation, whether presently an

26           officer or not, is the knowledge of the corporation”).

27

28


     Grouse River Jury Instruction Conference Statement 1
     Cse
                                                                                 Case 16-cv-2954-LB
           Case 3:16-cv-02954-LB Document 336 Filed 07/11/19 Page 3 of 4




 1 Fraudulent Misrepresentation:

 2           The parties have not reached agreement on the wording or format of the “chart,” so the

 3 bracketed language in the Court’s proposed alternative instruction, Dkt. 299 at 9, 10. should be

 4 omitted. The first of the two instructions, Dkt. 299 at 9, should be given and not the second, id. at

 5 10.

 6 Damages:

 7            In light of the Court’s ruling on Oracle’s motion in limine # 10, the “Introduction to Tort

 8 Damages – Liability Contested” instruction should be modified to delete the last bullet point –

 9 “Grouse River’s lost profits.” Dkt. 299 at 12.

10            For the same reason, the following instruction – “Lost Profits (Economic Damage)” –

11 should be deleted. Dkt. 299 at 12.

12           (In view of the Court’s ruling on Oracle’s motion in lmiine # 10, Grouse River assumes

13 that it need not resubmit its previous requested charge on damages to preserve the issue. See Dkt.

14 242 at 101 (Joint Jury Instructions; Grouse River’s Requested Instruction No. F-34); Dkt. 242 at

15 17 (“Grouse River Instruction F-34 – Damages.”).)

16 Punitive Damages:

17           The Court should give its proposed instruction as framed. Dkt. 299 at 13.

18 Dated: July 11, 2019                                   Loren Kieve

19                                                        KIEVE LAW OFFICES

20                                                        Stephen D. Susman
                                                          Meng Xi
21                                                        SUSMAN GODFREY L.L.P.
                                                          By: __/s/ Meng Xi_____________
22                                                                     Meng Xi

23

24

25

26

27

28


     Grouse River Jury Instruction Conference Statement 2
     Cse
                                                                                  Case 16-cv-2954-LB
           Case 3:16-cv-02954-LB Document 336 Filed 07/11/19 Page 4 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Grouse River Jury Instruction Conference Statement 3
     Cse
                                                                  Case 16-cv-2954-LB
